 Case
 Case3:16-cv-02922-BTM-JLB
      3:15-cv-02365-JAH-JMA Document
                            Document103
                                     87 Filed
                                        Filed10/12/18
                                              10/12/18 PageID.2041
                                                       PageID.1726 Page
                                                                   Page11of
                                                                         of22




 1
 2                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
 3
 4
 5   WILLIAM ANDREOLI,
                                                Case No.: 3:16-CV-02922-BTM-JLB
 6                             Plaintiff,
           v.
 7
                                                  ORDER SETTING PARAMETERS
 8   YOUNGEVITY INTERNATIONAL, FOR SUBMISSION OF SUMMARY
     et al.,                                         JUDGMENT BRIEFING
 9                               Defendants.
10   --------------------------------------------
     YOUNGEVITY INTERNATIONAL,
11   et al.,
12                   Counterclaim Plaintiffs,
             v.
13
14   WILLIAM ANDREOLI,
15              Counterclaim Defendant.
16
17       In anticipation of motions for summary judgment in this case, the
18   Court sets parameters for the submission of the briefing.
19
20       Four Claims in Plaintiff’s Restated First Amended Complaint
21         All motions relating to the remaining four claims in Plaintiff’s
22   Restated First Amended Complaint (ECF No. 22) will be given the same
23   hearing date and have the same briefing schedule. Parties will call
24   Chambers to receive the hearing date before filing. Motions for summary
25   judgment on individual claims must be filed separately. The total page
26   limit for briefing on all four claims must not exceed: twenty pages for
     initial briefing in support of motions, twenty pages for opposition briefing,
                                            1
 Case
 Case3:16-cv-02922-BTM-JLB
      3:15-cv-02365-JAH-JMA Document
                            Document103
                                     87 Filed
                                        Filed10/12/18
                                              10/12/18 PageID.2042
                                                       PageID.1727 Page
                                                                   Page22of
                                                                         of22



     and twelve pages for reply briefing. The Court gives the parties
 1   discretion as to how they will divide up the allotted pages for each claim,
 2   as long as the total limit is not exceeded.
 3
 4      Seven Counterclaims in Counterclaim Plaintiffs’ Counterclaim
 5         All motions relating to the remaining seven counterclaims in the
 6   Counterclaim Plaintiffs’ Counterclaim (ECF No. 25) will be given the
 7   same hearing date and have the same briefing schedule. Parties will call
 8   Chambers to receive the hearing date before filing. Motions for summary
 9   judgment on individual counterclaims must be filed separately. The total
10   page limit for briefing on all seven counterclaims must not exceed: thirty-
11   five pages for initial briefing in support of motions, thirty-five pages for
12   opposition briefing, and twenty-one pages for reply briefing. The Court
13   gives the parties discretion as to how they will divide up the allotted
14   pages for each counterclaim, as long as the total limit is not exceeded.
15
16         In the briefing, parties need not state the standard for summary
17   judgment.
18         The Court requests oral argument and will set a date closer to
19   when parties are ready to file.
20
21   IT IS SO ORDERED.
22   Dated: 10/12/18
23
24
25
26


                                            2
